Citation Nr: 1717234	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  06-10 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for cervical spine disability.

(The issues of entitlement to service connection for an irritable stomach; whether new and material evidence has been received to reopen the claim of service connection for left ear hearing loss; and entitlement to an initial compensable disability evaluation for a healed scar of the left eyebrow (claimed as a facial laceration) and increased rating for PTSD are the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from December 1970 to April 1974.  

These issues arise from a March 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, the Commonwealth of Puerto Rico.  

As it relates to the March 2005 rating determination, the Board of Veterans' Appeals (Board), in a June 2011 decision, in pertinent part, denied service connection for fatigue, fevers, tinnitus, a lumbar spine disorder, and a cervical spine disorder and found that new and material had been received to reopen the previously denied claim of service connection for a psychiatric disorder.  

The Veteran subsequently appealed the Board denial to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (joint motion), it was agreed that the issues of service connection for fatigue, fevers, and tinnitus were abandoned.  The issues of service connection for lumbar and cervical spine disorders were to be remanded for further development consistent with the joint motion.  

In February 2012, the Court remanded the issues of service connection for lumbar and cervical spine disorders pursuant to the joint motion and dismissed the issues of service connection for fatigue, fevers, and tinnitus.

In September 2013, the Board remanded the issues of service connection for lumbar and cervical spine disorders pursuant to the joint motion.  

FINDINGS OF FACT

1.  The Veteran's current lumbar spine disability did not manifest until many years after service, and is not shown to be causally related to service.

2.  The Veteran's current cervical spine disability did not manifest until many years after service, and is not shown to be causally related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the AOJ has substantially complied with the remand directives, and no further action is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008).

Service connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Lumbar and cervical spine disabilities

The Veteran seeks service connection for lumbar and cervical spine disabilities.  He contends in various statements, that his current lumbar and cervical spine disabilities are due to service. 

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine and cervical spine.  See private treatment records dated in 1996.  The Board observes, however, the evidence of record does not establish that this condition manifested to a compensable degree within one year of the Veteran's separation from service, nor does the evidence show that he has exhibited a continuity of symptomatology relating to these conditions since that time.

The STRs make no reference to problems involving the Veteran's spine, to include his lower back and neck.  Of particular relevance, the February 1974 separation examination report notes that his spine was normal on clinical evaluation.  In a Report of Medical History at that time, the Veteran also denied "recurrent back pain."  So in the absence of any back problems in service, the STRs provide compelling evidence against the claim.  Struck v. Brown, 9 Vet. App. 145 (1996).

In connection with an earlier claim for service connection for an ear disorder, the Veteran was afforded a VA examination in May 1975.  The Veteran did not report back or neck problems at that time, and a musculoskeletal examination was entirely normal.  This VA examination report provides further evidence against the claim, since the absence of back and neck problems one year after his separation from active duty indicates that he did not incur a chronic back or neck disability in service. 

Also significant is an October 1996 VA examination report which notes that the Veteran's only musculoskeletal problem involved his left elbow.  Nowhere does this report indicate that the Veteran experienced low back or cervical pain.  In fact the record shows that a lumbar spine disorder was first identified in 1994 and that a cervical spine disorder was first identified in 1997, which is over two decades after his military service had ended in 1974.  

With respect to his lumbar spine, a May 1994 VA treatment record notes a one week history of low back pain, which was diagnosed as spondylolisthesis.  And with respect to his cervical spine, private treatment records associated with Social Security Administration (SSA) records note the presence of cervical radiculopathy due to degenerative disc disease at C6-7.  Subsequently all available dated VA and private treatment records show continued treatment for the Veteran's lumbar spine disorder (diagnosed as bulging annulus, central disc herniation, and spondylolisthesis) and cervical disc disorder (diagnosed as degenerative disc disease at C6-7).
These records provide compelling evidence against the claims in that they show a significant gap of over two decades between the Veteran's separation from active duty in 1974 and the initial onset of lumbar and cervical spine disorders.  See Maxson, 230 F.3d at 1330 (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  See also Buchanan, 451 F.3d at 1336 (holding that the Board properly determined that lay recollections of medical problems some 20 years after the Veteran's separation from service have only slight probative value; in doing so, the Federal Circuit held that the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a Veteran's lay statements).  

The Board also emphasizes that none of the post-service treatment records contains a medical opinion relating the Veteran's lumbar and cervical spine disorders to service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Indeed the only evidence that the Veteran's lumbar and cervical spine disorders are related to service is his own lay statements.  But, again, as previously discussed, as a lay person without any medical training and expertise, the Veteran is simply not competent to render a medical opinion in this regard.  See Jandreau, 492 F.3d at 1377 n.4.  He is competent to comment on his symptoms of lumbar and cervical pain since service, he is not competent to attribute them to a clinical diagnosis.  See Jandreau and Layno, both supra.  But even assuming for the sake of argument that he is competent to make this kind of medical determination, his statements would have virtually no probative value in light of the medical evidence showing that his lumbar and cervical spine disorders first appeared many years after his military service had ended.  See Buchanan, 451 F.3d at 1336 (holding that the Board retains the discretion to weigh the evidence submitted, including lay evidence).

The Board thus concludes that the preponderance of the evidence is against the claims for service connection for lumbar and cervical spine disorders.  And as the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeals of these claims are denied.


ORDER

Service connection for lumbar spine disability is denied.

Service connection for cervical spine disability is denied.




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


